Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-36 are allowed.
Claims 1-16 are cancelled.
Applicant’s amendment including amended claims filed on 12/16/2021 has been entered.
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent No. US 10790852 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The non-statutory double patenting rejection has been withdrawn.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Claim rejections under 35 U.S.C. 102(a)(1) have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 17, the prior arts of record do not teach 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data, an additional n/2 byte CRC engine that is disposed in a second column and connected to a data multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data, and the data multiplexer that provides a processed CRC output data based on the first CRC output data and the second CRC output data.

However Plotz et al. do not explicitly teach that 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data, an additional n/2 byte CRC engine that is disposed in a second column and connected to a data multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data, and the data multiplexer that provides a processed CRC output data based on the first CRC output data and the second CRC output data as recited in independent claim 17.

Samuel et al. (US 20070016842 A1) teach a method and apparatus for configuring a cyclic redundancy check (CRC) generation circuit to perform CRC on a data stream are disclosed. The method includes storing a generator polynomial associated with a CRC equation in a 
However Samuel et al. do not explicitly teach that 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data, an additional n/2 byte CRC engine that is disposed in a second column and connected to a data multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data, and the data multiplexer that provides a processed CRC output data based on the first CRC output data and the second CRC output data as recited in independent claim 17.

MacLean, Jr. et al. (US 5167034) teach that a plurality of parallel compression/decompression units can be tied together to sequentially process equal amounts or sets of data from a stream of data. Hardware in the upper level of each device acts as a demultiplexer to control the acceptance of only its set of data to transfer control to permit the next device to accept data and also stores its set for compaction. Essentially identical hardware in the lower half of each device acts as a multiplexer to control the acceptance of its compacted set of data to store the compacted set and to place the compacted set into the original sequence of the stream of data for storage on the tape media. A data integrity system provides a Cyclic Redundancy Check on 
However MacLean, Jr. et al. do not explicitly teach that 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data, an additional n/2 byte CRC engine that is disposed in a second column and connected to a data multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data, and the data multiplexer that provides a processed CRC output data based on the first CRC output data and the second CRC output data as recited in independent claim 17.

Ichiguchi et al. (US 20010005385 A1) teach that a data demultiplexer in a media demultiplexer dissolves a bit stream into video packets and audio packets. A CRC calculating unit subjects data from a CRC character isolating unit to the same calculation as performed at the encoding end and outputs a result of calculation to an error information adding unit. The error information adding unit compares the result of calculation with a CRC character attached to the video packet so as to determine whether they match. The error information adding unit adds error information based on a result of determination to the video packet. The resultant revised video packet is output to a video decoder via a buffer (abstract).
However Ichiguchi et al. do not explicitly teach that 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the 

Sheng-Ju (Implementation of Cyclic Redundancy Check in Data Communication, IEEE, Conference Paper, PP 529-531, Year: 2015) teaches that a cyclic redundancy check (CRC) is an error-detecting code commonly used in data communication and storage devices to detect accidental changes to raw data. This paper provides an overview and principle of CRC. Emphasis is placed on the implementation of the CRC algorithm by method of hardware as well as software. It is proved that the implementation method present has high practical value (abstract).
However Sheng-Ju does not explicitly teach that 1 byte to n/2 byte CRC engines that are disposed in a first column and connected to the data de-multiplexer, wherein a selected one of the 1 byte to n/2 byte CRC engines processes between 1 byte and n/2 bytes of the demultiplexed input data to generate first CRC output data, an additional n/2 byte CRC engine that is disposed in a second column and connected to a data multiplexer and the 1 byte to n/2 byte CRC engines of the first column, wherein the additional n/2 CRC engine processes the first CRC output data and an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines to generate second CRC output data, and the data multiplexer that provides a processed CRC output data based on the first CRC output data and the second CRC output data as recited in independent claim 17.


As per independent claim 29, the prior arts of record do not teach demultiplexing, by a data de-multiplexer, multiplexed input data of n bytes or fewer to generate demultiplexed input data, wherein n is an integer greater than 1; generating first CRC output data by processing between 1 byte and n/2 bytes of the demultiplexed input data using a selected one of 1 byte to n/2 byte CRC engines disposed in a first column to generate first CRC output data; generating second CRC output data by processing: (1) an additional n/2 bytes of the demultiplexed input data that is not processed by the selected one of the 1 byte to n/2 byte CRC engines using an additional n/2 byte CRC engine disposed in a second column and (2) the first CRC output data received from the selected one of the 1 byte to n/2 byte CRC engines disposed in the first column; and providing, by a data multiplexer, final CRC output data that is based on the first CRC output data and the second CRC output data.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 29 is allowable over the prior arts of record. Claims 30-36 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 17-36 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111